ORDER

PER CURIAM.
Dominic Hamptiol (Defendant) appeals the judgment of the Circuit Court of St. *848Louis County convicting him of first-degree assault of a law enforcement officer and armed criminal action. Defendant claims the trial court erred in: (1) admitting evidence that Defendant attempted to rob a gas station about one month prior to the charged offenses; and (2) denying Defendant’s motion to suppress statements and admitting into evidence statements he made during a custodial interrogation.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).